Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
Status of the Claims
Claims 1, 3,6-7, and 35-40 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to rejections made under 112(b) have been fully considered but are not persuasive. Applicant’s amendments to claim 1 created another indefiniteness issue as explained below. Accordingly, the rejection is maintained. 
Applicant’s amendment to claim 39 overcome rejections made under 112 (b), therefore its withdrawn. 
Applicant’s arguments with respect to rejections made under 101 have been fully considered but are not persuasive.   Applicant argues that the claims are analogous to McRO because “the claims contain elements for organizing and modifying data (here, for community transportation management, rather than digital animation) that would not be undertaken by people, as the inputs and outcomes - like in McRO - are not feasible to be carried out by people.” 
 Examiner respectfully disagrees and notes that the claims here did not deal with a specific improvement to computer capability as in McRO, producing accurate and realistic lip synchronization and facial expression in animated characters that previously could only be produced by human animators.  

Applicant further argues “The claims are directed to a method implemented on a system involving data stored on computers, and data communicated among and transformed by computers, and not general-purpose computers but computers suited to the claimed tasks. This makes the claims directed to machines, and not to any abstract ideas.” 
Examiner respectfully disagrees and notes that storing and transmitting data are functions of general-purpose computers. See e.g. Alice Corp., 134 S. Ct. at 2360, finding "Nearly every computer will include a 'communications controller' and 'data storage unit' capable of performing the basic calculation, storage, and transmission functions required by the method claims."

 Applicant further argues “the claims are directed to solving the technological problem of creating efficient multi-user-community-wide transportation management, a problem which required solutions, and which are provided by more efficient functioning of the computers in the present application, with data transfer between the devices”. 
Examiner respectfully disagrees and notes that data transfer between devices is routine and conventional activity of a general computer and does not improve any technological element.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016); receiving or transmitting data over a network, e.g., using the Internet to gather data (utilizing an intermediary computer to forward information).  Furthermore, “generating, identifying, and sharing community information, user information, desired ride information, and transportation provider information (including but not limited to information on rides available)” are merely abstract idea of certain methods of organizing human activity.
Applicant further argues that the claims improve “the functioning and usability of a system for community-based transportation management, by making it more efficient and more effective for a community and for users who are members of a community. The claims entail not only collection, storage, and recognition of data, but transformation and analysis of data, followed by use of the data to aid in selecting and establishing community-based transportation management.”
Examiner respectfully disagrees and notes that data collection and analysis are merely abstract idea. The "realm of abstract ideas" includes "collecting information, including when limited to particular content." Electric Power Grp., LLC v. Alsom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).   “making efficient and more effective for a community and for users who are members of a community” provide an improvement to the underlying abstract business practices and operations, not to the functioning of the computer. Furthermore, “selecting the transportation data from a range of sources and providers, and selecting rides for the community and users” is merely abstract of certain methods of organizing human activity.
 
Applicant argues that the claims “recite a particular solution to the problem of managing transportation efficiently among a community group of users” 
Examiner respectfully disagrees and notes that the managing transportation among a community group of users is merely an abstract idea. Applicant did not provide a specific technical solution for a specific technical problem on the Remarks. 

 Applicant further argues “direct the claims to particular devices for the carrying out of particular method steps to improve the analysis and functionality of the methods for the community and users who are integral to the claims, in improvement over the problems of the prior art.”
Examiner respectfully disagrees and notes that each additional element has analyzed below and they fail to integrate the abstract idea into a practical application nor amount to significantly more.  Accordingly, the rejection is maintained. 

Applicant’s arguments with respect to rejections made under 103 have been fully considered but are not persuasive.  Applicant argues “Abhyanker does not teach, suggest, or motivate a community or grouping of users, or any methods for selecting rides or transportation providers to solve the problems and meet the needs of any such community of users.”  Examiner respectfully disagrees. Applicant’s specification describes “ community” as “Par.6, the term " community ” can mean any grouping of users : for instance , a community may be a neighborhood , a town , an apartment building , a company , a religious organization , a club , an organization that makes and / or distributes meals to individuals or other entities , or any other grouping of people for whom shared transportation options can increase efficiency or in some way benefit that community). Therefore, Abhyanker’s neighborhood community reads on the claimed community.  See Abhyanker (par.295, This private community may be a new form of safe, secure, and legal hitchhiking that may allow users of the geospatially constrained social network 142 to register via the automobile sharing server 100 and/or offer rides to other users and/or request rides from other users of the geospatially constrained social network 142).  Furthermore, the Gaitan was added to teach the transport pass of amended claims 7 and 35 as recited below.  Accordingly, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3,6-7, and 35-40 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 1 recites “A method, stored in non-transitory computer- readable media on a system comprising a plurality of processing devices and a group, the group comprising a plurality of users, for community-based transportation management, from a perspective of the system, the method comprising:” It is not clear if the claim is a method claim or a system claim.  If the claim is a system claim, it would be rejected under 101 rejection human per se because the claim recites that the system comprising plurality of users.  Examiner suggests to clarify the claim 1 by specifying Whether it is method or system claim.  If claim 1 is a method claim, examiner suggests to delete any system limitations that render the claim as a system. For examinations, the claim would be interpreted as a method claim. 
Claim 35 recites the limitation " receiving one or more bids from a first member of an online transportation marketplace for the transportation request; Page 3 of 14Attorney Docket No. HBS-002USApplication No. 15/680,173 receiving one or more bids from a second member of an online transportation marketplace for the transportation request”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examinations, both online transportation marketplace would be interpreted as the same online transportation marketplace. 
 The dependent claims inherit the rejections of their respective base claims and, as such are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-7, and 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claim 1 has been interpreted as a method claim. 
Claims 1, 3, 6-7, and 35-40 are directed to a method (i.e., a process).  Therefore, claims 1, 3, 6-7, and 35-40 fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Independent claims 1, substantially recites:  receiving group information, wherein the group information comprise a group characteristic associated with a group; defining the group based on the group information; receiving user information for a user, wherein the user information identifies a characteristic associated with the user; determining that the characteristic of the user information matches the group characteristic; receiving ride information that is indicative of the group or a member of the group requesting transportation from a first location to a second location; defining a ride based on the ride information; posting the ride information onto a transportation marketplace; receiving one or more bids from a member of the transportation marketplace; sending the one or more bids to a user  associated with the group; and receiving an instruction from the user  associated with the group, wherein the instruction indicates whether the group has accepted a bid from the one or more bids or rejected the bid.
 Independent claims 35, substantially recites receiving group information, wherein the group information comprise a group characteristic associated with a group; defining the group based on the group information; receiving user information for a user, wherein the user information identifies a characteristic associated with the user; determining that the characteristic of the user information matches the group characteristic; receiving ride information indicative of the group or a member of the group requesting transportation from a first location to a second location; defining a transportation request based on the ride information; establishing a community-managed transport pass, wherein the community-managed transport pass is later generated for display to a user, or is made into a physical card; receiving one or more bids from a first member of a transportation marketplace for the transportation request; Page 3 of 14Attorney Docket No. HBS-002USApplication No. 15/680,173 receiving one or more bids from a second member of the transportation marketplace for the transportation request; and receiving an instruction from a user associated with the group, wherein the instruction indicates whether the group has accepted a bid from the one or more bids or rejected the bid.
The limitations stated above are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people and commercial or legal interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 1 and 35 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent),  The claims recite the additional elements of: (i) “plurality of processing devices”, “a first processing device”, “ second processing device”, “another processing device” “third processing device”,” “computer-readable media”, “device associated with the group”, “ online transportation marketplace”, and “a screen of a user device by a user”-which are recited at a high-level of generality (See specification : [0061] The various modules and/or functions described above may be implemented by  computer-executable instructions, such as program modules, executed by a conventional computer. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform tasks or implement particular abstract data types. Those skilled in the art will appreciate that the invention may be practiced with various computer system configurations, including hand-held wireless devices such as mobile phones or PDAs, interactive voice response systems, multiprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers, and the like. The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be in both local and remote computer-storage media including memory storage devices. [0062] The central computing device, also referred to as a processor 1100, may comprise or consist of a general-purpose computing device in the form of a computer including a processing unit, a system memory, and a system bus that couples various system components including the system memory to the processing unit. Computers typically include a variety of computer-readable media that can form part of the system memory and be read by the processing unit. By way of example, and not limitation, computer readable media may comprise computer storage media and communication media. [0065]), such that, when viewed as whole/ordered combination (see Fig.10-11), it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent) and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it”, which do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.  
Therefore, the additional elements of: “plurality of processing devices”,  “a first processing device”, “ second processing device”, “another processing device” “third processing device”,” “computer-readable media”, “device associated with the group”, “online transportation marketplace”, and “a screen of a user device by a user”, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e.g. using computers to communicate data). 
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 2015/0185034 A1) in view of Seriani (US 2014/0229258 A1). 
As per claim 1, Abhyanker teaches:
A method, stored in non-transitory computer- readable media on a system comprising a plurality of processing devices and a group, the group comprising a plurality of users, for community-based transportation management, from a perspective of the system, the method comprising: receiving, from a first processing device, group information, wherein the group information comprise a group characteristic associated with a group defining, by the first processing device, the group based on the group information;  ( Fig.1, [ the first processing device is interpreted as the user processing device] par.13-14, verified user create the private neighborhood community in the neighborhood curation system,   par.214-215, The social community view 1350 of the social community module 220 (e.g., the social community module 220 of FIG. 2) may enable the registered user of the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1) to contribute information about their neighbors (e.g., the other addresses associated with user profiles 402 of FIG. 4)), Par.260, par.30).
 receiving, from a second processing device, user information for a user, wherein the user information identifies a characteristic associated with the user; ([ the second processing device is interpreted as the system processing device], par.213, par.215, The profile view 1450 of profile module 1400 may indicate the information associated with the profile of the registered user of the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1). The profile view 1450 may display the address of the registered user.par.240, The map 2201 may locate the details of the address of the registered user of the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1))
determining, by the first processing device, that the characteristic of the user information matches the group characteristic; (par.240, The map 2201 may locate the details of the address of the registered user of the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1). The verified user profile 2202 may store the profiles of the verified user of the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1. The unclaimed profile 2204 may be the profiles of the registered user who may claim them in the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1)). 
 receiving, from the first processing device or a third processing device, ride information that is indicative of the group or a member of the group requesting transportation from a first location to a second location; defining, by the first processing device, a ride based on the ride information; posting the ride information onto an online transportation marketplace;  ( par.96, par.302, FIG. 37A is a ride request user interface view of a ride request being broadcast, according to one embodiment. Particularly, the ride request user interface 3750 shows the ride request, a requester device 3700, a requester location 3702, a ride locator map 3704, a ride time indicator 3706 and a ride details 3708. A user (e.g., requester) of the automobile sharing server 100 of the geospatially constrained social network 142 may broadcast a request for a ride through an application (e.g., Fatdoor android application, Fatdoor iOS application) on the requester device 3700. )[ broadcast a request for a ride through an application corresponds to posting the ride information onto an online transportation marketplace] par.303) 
 receiving one or more bids from a member of the online transportation marketplace; sending the one or more bids to a device associated with the group; (par.307, the driver may be able to participate in bidding for the ride request with other drivers in a threshold distance from the requester location 370. par.297, the user requesting a ride may offer a maximum and/or minimum payment amount (e.g., by mile, hour, destination, amount of gas and/or energy used) allowing drivers that received the ping (e.g., ride request) to bid over providing the ride to the user)
 receiving an instruction from the device associated with the group, (par.298, the user may be able to set a list of any and all drivers they wish to receive their request for a ride)
 While Abhyankar  teaches a device associated with the group, ( par.302, Fig.37, number of passengers, par.304, par.195)  Abhyankar does not explicitly teach wherein the instruction indicates whether the user has accepted a bid from the one or more bids or rejected the bid, however, this is taught by Seriani (par.47, After the requesting customer receives the first bid, or a threshold number of bids, and/or after an administrator-specified time period elapses, he or she may accept one of the bids, which is the step of selecting a “winning bid”. par.49, 51, Thus, each driver or service provider may have a profile page viewable to customers before and after accepting their bids wherein the registered service provider may be presented in a manner similar to a Social networking service (e.g., something like a Facebook page) displaying ratings, customer feedback, gifts received and accepted, credentials, service history, business endeavors, marketing activities, and the like.par.13) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the acceptance or rejection of the bids and the payment request features for the same reasons its useful in Seriani-namely, to accept the winning bid ( par.47).  This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 3, Abhyanker in view of Seriani teaches claim 1. Abhyanker further teaches: 
receiving a request to invite a contact of the user to the ride; and in response to receiving the request, sending an invitation to one or more contacts of the user specified in the request. (par.445, A neighbor who is a verified member of the geo-spatially constrained Social network 142 can Vouch for, and may invite another neighbor to join the geo-spatially constrained social network 142. Accepting Such an invitation may allow the user to join the geo-spatially constrained social network 142 as a verified member, par.462, Jane may meet others through the driverless Social community that share a similar route path as she does to work every day and who may therefore wish to carpool in Hobbie with her using the various embodiments and modules described herein and in FIGS. 1-37. To save money, Jane may decide to carpool with a neighbor Bob and have Hobbie pick up both of them during their driving window)

As per claim 6, Abhyanker in view of Seriani teaches claim 1. Abhyanker further teaches: 
a payment system, and receiving, from the first processing device, payment information. ( par.304,  The requester may be able to enter a number of passengers, a destination, a desired pick up and/or arrival time, a duration of the ride (e.g., the number of miles and/or time), a payment method (e.g., a credit card associated with the account of the requester), and/or an offer for the ride. par.310, Once a payment standard is set by the driver and/or the user (e.g., requester), the deal may be locked by the automobile sharing server 100 and/or payment may be con ducted through the application on the mobile device(s) (e.g., through a verified credit card associated with the requester's profile on the automobile sharing network 150)) Abhyankar does not explicitly teach sending the payment request to the group or the user, however, this is taught by Seriani (par.47, After the requesting customer receives the first bid, or a threshold number of bids, and/or after an administrator-specified time period elapses, he or she may accept one of the bids, which is the step of selecting a “winning bid. par.49, the invention may facilitate payment for the service, and may require at this time that the user Submit information relating to a payment method Such as a credit card number, Fig. B enter your payment data.) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the payment request features for the same reasons its useful in Seriani-namely, as proof of ability to pay for the requested service after selecting the winning bid(par.49). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 7 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 2015/0185034 A1) in view of Seriani (US 2014/0229258 A1) in further view of Gaitan et al (US 2016/0292596 A1) 
As per claim 7, Abhyanker in view of Seriani teaches claim 1. Abhyanker further teaches:
Group-managed transport (par.307, par.421, par.462, carpool) Abhyanker does not teach establishing a transport pass and sending the transport pass to the user.   wherein the transport pass is later generated for display on a screen of a user device by a user, or is made into a physical card, however, this is Gaitan (par.35, generating a boarding pass which may comprise a unique access code associated with the shared ride created, Such as, for example, a bar code or QR code. Alternative access codes and/or methods of access, in place of or in addition to printable or visual codes may be provided in method 200, as would be readily understood to one of ordinary skill in the art. In an exemplary embodiment, the processor 180 generates the boarding pass and it is stored in memory 160. The boarding pass may be displayed to the commuter on display 120 by accessing the commuter’s user account. The commuter may use the boarding pass to gain entry to the shared ride. In an exemplary embodiment, the driver will scan the boarding pass with a known scanning device to record entry of the commuter to the shared ride, the driver and commuter may have a mobile application which facilitates the scanning process and tracks participation of the commuter in the rideshare system. Exemplary displays of a commuter boarding pass are shown in FIGS. 3Q-3R.) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the transport pass feature for the same reasons its useful in Gaitan-namely, the driver will scan the boarding pass with a known scanning device to record entry of the commuter to the shared ride (par.35).  This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per Claim 35, Abhyanker teaches:
A method, comprising: receiving, from a first processing device, group information, wherein the group information comprise a group characteristic associated with a group; defining, by the first processing device, the group based on the group information; ( [ the first processing device is interpreted as the user processing device] par.13-14, verified user create the private neighborhood community in the neighborhood curation system,   par.214-215, The social community view 1350 of the social community module 220 (e.g., the social community module 220 of FIG. 2) may enable the registered user of the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1) to contribute information about their neighbors (e.g., the other addresses associated with user profiles 402 of FIG. 4)), Par.260, par.30).
receiving, from a second processing device, user information for a user, wherein the user information identifies a characteristic associated with the user; ([ the second processing device is interpreted as the system processing device], par.213, par.215, The profile view 1450 of profile module 1400 may indicate the information associated with the profile of the registered user of the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1). The profile view 1450 may display the address of the registered user.par.240, The map 2201 may locate the details of the address of the registered user of the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG.1))
 determining, by the first processing device, that the characteristic of the user information matches the group characteristic; (par.240, The map 2201 may locate the details of the address of the registered user of the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1). The verified user profile 2202 may store the profiles of the verified user of the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1. The unclaimed profile 2204 may be the profiles of the registered user who may claim them in the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1)). 
receiving, from the first processing device or another processing device, ride information indicative of the group or a member of the group requesting transportation from a first location to a second location; defining, by the first processing device, a transportation request based on the ride information; (par.96, par.302, FIG. 37A is a ride request user interface view of a ride request being broadcast, according to one embodiment. Particularly, the ride request user interface 3750 shows the ride request, a requester device 3700, a requester location 3702, a ride locator map 3704, a ride time indicator 3706 and a ride details 3708. A user (e.g., requester) of the automobile sharing server 100 of the geospatially constrained social network 142 may broadcast a request for a ride through an application (e.g., Fatdoor android application, Fatdoor iOS application) on the requester device 3700. )[ broadcast a request for a ride through an application corresponds to posting the ride information onto an online transportation marketplace] par.303) 
generate 
 receiving one or more bids from a first member of an online transportation marketplace for the transportation request; Page 3 of 14Attorney Docket No. HBS-002USApplication No. 15/680,173 receiving one or more bids from a second member of an online transportation marketplace for the transportation request; (par.307, the driver may be able to participate in bidding for the ride request with other drivers in a threshold distance from the requester location 370. par.297, the user requesting a ride may offer a maximum and/or minimum payment amount (e.g., by mile, hour, destination, amount of gas and/or energy used) allowing drivers that received the ping (e.g., ride request) to bid over providing the ride to the user)
Abhyanker further teaches receiving an instruction from a device associated with the group, ( par.302, Fig.37, number of passengers, par.304, par.195)  Abhyankar does not explicitly teach wherein the instruction indicates whether the group has accepted a bid from the one or more bids or rejected the bid, however, this is taught by Seriani (par.47, After the requesting customer receives the first bid, or a threshold number of bids, and/or after an administrator-specified time period elapses, he or she may accept one of the bids, which is the step of selecting a “winning bid”. par.49, 51, Thus, each driver or service provider may have a profile page viewable to customers before and after accepting their bids wherein the registered service provider may be presented in a manner similar to a Social networking service (e.g., something like a Facebook page) displaying ratings, customer feedback, gifts received and accepted, credentials, service history, business endeavors, marketing activities, and the like.par.13) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the acceptance or rejection of the bids and the payment request features for the same reasons its useful in Seriani-namely, to accept the winning bid ( par.47).  This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
While Abhyankar teaches the first processing device, the user device, group- managed transport ( Fig.1, par.307, par.421, par.462, carpool) Abhyankar does not explicitly teach establishing a transport pass, wherein the transport pass is later generated for display on a screen of a user device by a user, or is made into a physical card, however, this is Gaitan (par.35, generating a boarding pass which may comprise a unique access code associated with the shared ride created, Such as, for example, a bar code or QR code. Alternative access codes and/or methods of access, in place of or in addition to printable or visual codes may be provided in method 200, as would be readily understood to one of ordinary skill in the art. In an exemplary embodiment, the processor 180 generates the boarding pass and it is stored in memory 160. The boarding pass may be displayed to the commuter on display 120 by accessing the commuter’s user account. The commuter may use the boarding pass to gain entry to the shared ride. In an exemplary embodiment, the driver will scan the boarding pass with a known scanning device to record entry of the commuter to the shared ride, the driver and commuter may have a mobile application which facilitates the scanning process and tracks participation of the commuter in the rideshare system. Exemplary displays of a commuter boarding pass are shown in FIGS. 3Q-3R.) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the transport pass feature for the same reasons its useful in Gaitan-namely, the driver will scan the boarding pass with a known scanning device to record entry of the commuter to the shared ride (par.35).  This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 36, Abhyanker in view of Seriani and Gaitan teaches claim 35. Abhyanker further teaches:
sending, by the first processing device or another processing device, a request to invite a contact of the user to join the transportation. (par.445, A neighbor who is a verified member of the geo spatially constrained Social network 142 can Vouch for, and may invite another neighbor to join the geo-spatially constrained Social network 142. Accepting Such an invitation may allow the user to join the geo-spatially constrained social network 142 as a verified member, par.462, Jane may meet others through the driverless Social community that share a similar route path as she does to work every day and who may therefore wish to carpool in Hobbie with her using the various embodiments and modules described herein and in FIGS. 1-37. To save money, Jane may decide to carpool with a neighbor Bob and have Hobbie pick up both of them during their driving window)

As per claim 37, Abhyanker in view of Seriani and Gaitan teaches claim 35. Abhyanker further teaches:
establishing, by the first processing device the online transportation marketplace; and receiving a plurality of user registrations. (par.13-14, verified user create the private neighborhood community in the neighborhood curation system,   par.214-215, The social community view 1350 of the social community module 220 (e.g., the social community module 220 of FIG. 2) may enable the registered user of the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1) to contribute information about their neighbors (e.g., the other addresses associated with user profiles 402 of FIG. 4)), Par.260, par.302)

As per claim 38, Abhyanker in view of Seriani and Gaitan teaches claim 37. Abhyanker further teaches:
sharing the ride information with a user device associated with a transportation provider. (par.302, ride request, par.296, he drivers may then receive the request from the user through their mobile device (e.g., the mobile device 303) and/or respond (e.g., with an accept, a reject and/or a referral to another user (e.g., registered driver)). The driver may be able to communicate with the user requesting the ride through their mobile device (e.g., through the application on the mobile device).)

As per claim 39, Abhyanker in view of Seriani and Gaitan teaches claim 38. Abhyanker further teaches:
receiving, from the user device, route information from the transportation provider; and sharing route information with the user or the group.  (See at least: par.192, the owner of the vehicle broadcast route information to other users via the automobile sharing server. [ the listing criteria/ the date /time indicator corresponds to the route information] Par.18, Fig.6A-6D) 

As per claim 40, Abhyanker in view of Seriani and Gaitan teaches claim 39. Abhyanker further teaches:
matching the ride information with the route information (par.195, only driverless vehicles 104 with listing criteria 604 that match the rental details 607 may be presented on the driverless vehicle locator map 613, par.305,)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628